SENTELLE, Circuit Judge,
dissenting:
Unlike the majority’s journey through this regulatory scheme, mine is neither lengthy nor complex, because I get off at the first stop. In promulgating the regulations at issue, EPA purported to exercise the authority Congress conferred upon it to enforce the requirements of 42 U.S.C. § 7410(a)(2)(D)(i)(I) which empowers the Administrator to police the contents of State Implementation Plans (“SIPs”), specifically to ensure that such plans contain
adequate provisions ... prohibiting ... any source or other type of emissions activity within the State from emitting any air pollutant in amounts which will ... contribute significantly to nonat-tainment in, or interfere with maintenance by, any other State with respect to any such national primary or secondary ambient air quality standard....
42 U.S.C. § 7410(a)(2)(D)(i)(I) (1994) (emphasis added). EPA is a federal agency— a creature of statute. It has no constitutional or common law existence or authority, but only those authorities conferred upon it by Congress. If there is no statute conferring authority, a federal agency has none. The only statute upon which EPA purports to rely in the current controversy is § 7410(a)(2)(D)(i)(I). That section provides authority for EPA to. require States to act in a certain fashion based upon the presence of sources or activities which emit “pollutants in amounts which will ... contribute significantly to nonattainment.” It would appear to me that Congress clearly empowered EPA to base its actions on amounts of pollutants, those amounts to be measured in terms of significance of contribution to downwind nonattainment. Instead, EPA has chosen, doubtless in the pursuit of beneficent ends, to assert authority to require the SIPs to contain provisions based not on the amounts of pollutants, nor even on the relative significance of the contributions of such pollutants to downwind nonattainment, but on the relative cost effectiveness of alleviation. I agree with the State petitioners that it is undeniable that EPA has exceeded its statutory authority.
*696We have before had occasion to remind EPA that its mission is not a roving commission to achieve pure air or any other laudable goal. In American Petroleum Institute v. United States EPA 52 F.3d 1113 (D.C.Cir.1995), we reviewed an EPA rule requiring that thirty percent of the oxygen in reformulated gasoline be derived from renewable sources, such as ethanol. The statutory authority under which EPA operated, 42 U.S.C. § 7546(k)(l) empowered EPA to promulgate regulations achieving “the greatest reduction in emissions of ozone forming volatile organic compounds.... ” 42 U.S.C. § 7545(k)(l). Although EPA advanced commendable goals of economic benefit for its inclusion of the additional goal of ethanol market protection, we struck down the overreaching and reminded EPA that “it is axiomatic that an administrative agency’s power to promulgate legislative regulations is limited to the authority delegated by Congress.” API, 52 F.3d at 1119 (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208, 109 S.Ct. 468, 102 L.Ed.2d 493 (1988)).
Similarly, in Ethyl Corp. v. EPA 51 F.3d 1053 (D.C.Cir.1995), we considered EPA’s denial of a Clean Air Act waiver application based on health considerations. We did not suggest that EPA acted in bad faith or that health considerations were not important, but we repaired to the statutory grant of authority in 42 U.S.C. § 7545(f)(4), which based the Administrator’s authority to deny waiver solely on the property of an additive to “cause or contribute to a failure of any emission control device or system.... ” 42 U.S.C. § 7545(f)(4). We again granted the petition for review of the Administrator’s action, reminding EPA that where “the plain language of a provision makes it clear that ... decisions are to be based on one criterion, the EPA cannot base its decision on other criteria,” even on a criterion as laudable as the health of the public. Ethyl Corp., 51 F.3d at 1058.
For all the majority’s discussion of inconsistent arguments by States and the possibility of taking costs into account elsewhere raised by the Administrator and adopted by the majority, I do not see why the present controversy does not fall squarely within the four corners of API and Ethyl Corp. Congress set forth one criterion: the emission of an amount of pollutant sufficient to contribute significantly to downwind nonattainment. EPA adopted a different criterion: the cost effectiveness of alleviation. I would remind the agency once more of the lessons of API and Ethyl Corp., allow the petitions for review, and end the case.
The majority makes a fundamental mistake by divorcing the adverb “significantly” from the verb it modifies, “contribute.” The majority compounds its error by divorcing significantly from the rest of the statutory provision in issue. Maj. Op. at 674-79. By focusing on “significance” or what it means to be “significant,” the majority ignores the fact that the statute permits EPA to address that which is “contribut[ed] significantly.” 42 U.S.C. § 7410(a)(2)(D)(i)(I) (emphasis added). And what should EPA look for as being contributed significantly? Congress clearly answered that question for the agency as being an “amount” of an “air pollutant.” Id. Considering that Congress expressly gave EPA authority with regard to “any air pollutant in amounts which will ... contribute significantly to nonattainment ...,” id. (emphasis added), I marvel at an interpretation that permits cost effectiveness to find a place in a statutory provision addressing amounts of air pollutant contribution. While the contribution must affect nonattainment significantly, no reasonable reading of the statutory provision in its entirety allows the term significantly to springboard costs of alleviation into EPA’s statutorily-defined authority. Given § 7410(a)(2)(D)(i)(I)’s mandate as a whole, it becomes clear that EPA and the majority have to contort the statute’s language by isolating the term significantly and ignoring the terms air pollutant, amounts, and contribute in order to work cost considerations into the statute. I just cannot *697agree with such an unusual exercise in statutory construction.
I see nothing in Chevron U.S.A. Inc. v. NRDC; Inc., 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984), that either compels or counsels the majority’s result. EPA argues that Congress did not define significant contribution. True, it did not. Neither did it define amount. But neither EPA nor the majority have offered any reasonable interpretation of those words which makes them depend upon or even relate to the cost effectiveness of alleviation.1 EPA comes close to arguing: Congress has not expressly forbidden us to use this criterion, therefore we may use it. As we said in Ethyl Corp.:
To suggest, as the [EPA] effectively does, that Chevron step two is implicated any time a statute does not expressly negate the existence of a claimed administrative power ..., is both flatly unfaithful to the principles of administrative law ... and refuted by precedent.
51 F.3d at 1060. Because the majority’s deference to EPA’s unreasonable statutory interpretation as couched in the agency’s scurrilous “second-step” cost effectiveness analysis ventures off track, as I said, I am getting off at the first stop.
Because I would invalidate the regulatory scheme before us at its inception, I will not address the subsidiary issues pursued by my colleagues.

. Contrary to the suggestion of the majority, neither of the cases cited by the majority bear any implication that the cost of alleviating or otherwise dealing with risk expressed as a noun or a verb has any effect upon the definition of “significant” or "significantly” used as an adjective or adverb modifying that noun or verb. The portion of Industrial Union Department v. American Petroleum Institute, 448 U.S. 607, 655, 100 S.Ct. 2844, 65 L.Ed.2d 1010 (1980) (plurality opinion) quoted by the majority to the effect "that a 'significant' risk ... is not a mathematical straitjacket,” (Maj. Op. at 677) does not deal in any fashion with the cost of alleviation. Rather, Justice Stevens in that opinion was contrasting the significance of a one-in-a-billion chance of cancer from drinking chlorinated water against the one-in-a-thousand risk that regular inhalation of certain benzene-containing vapors would be fatal. Obviously, the "significance” of the risk deals with its importance, not the cost of its alleviation. Equally off point is International Union, United Auto. Workers v. OSHA, 37 F.3d 665, 668-69 (D.C.Cir.1994), which concerned the cost-effectiveness of alleviating measures directed at risk theretofore determined to have been significant, not with the use of cost-effectiveness in determining the significance of the risk vel non.